UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-6235



ERIC ALLEN VICKERS,

                                             Petitioner - Appellant,

          versus


GENE   M.  JOHNSON,   Director     of   Virginia
Department of Corrections,

                                              Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:05-cv-00147-JBF)


Submitted: October 17, 2006                 Decided: October 19, 2006


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Eric Allen Vickers, Appellant Pro Se. Donald Eldridge Jeffrey,
III, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Eric   Allen    Vickers      seeks   to   appeal   the   report   and

recommendation entered by a magistrate judge that recommended

denying relief on his 28 U.S.C. § 2254 (2000) petition.             This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2000), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541, 546 (1949).                Pursuant to 28 U.S.C.

§ 636(c) (2000), a magistrate judge may enter a final order

directly appealable to the court of appeals upon consent of all

parties.   Otherwise, under § 636(b), an appeal of an order entered

by a magistrate judge lies with the district court.                    Absent an

express adoption, modification, or rejection of the magistrate

judge’s ruling by the district court, the ruling is generally not

reviewable by the court of appeals.             See Reynaga v. Cammisa, 971

F.2d 414, 416-18 (9th Cir. 1992).         In this case, we find nothing in

the   record   showing    that   the    parties   agreed   to   have    Vickers’

petition decided by the magistrate judge, and the magistrate

judge’s report and recommendation does not purport to be a final,

appealable order.    Accordingly, we dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                       DISMISSED


                                       - 2 -